Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Submission
Applicants' amendment of Claims, filed on 02/03/2021, in response to the rejection of claims 1-12, 14-15 from the non-final office action, mailed on 11/12/2020, is acknowledged and will be addressed below (Further note the instant case is assigned to a different examiner).

Election/Restrictions
Claims 13 and 16-18 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Objections
Claims is/are objected to because of the following informalities:  
(1) The “some of the plurality of shielding strip” of Claim 1 should be “some of the plurality of shielding strips”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the “partially” in the “being partially formed in” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, it is considered the groove inherently partial form, which is different from a through hole. For examination purposes, when a groove is provided, it will be considered meeting the limitation.
 Regarding claim 1, the last “connected with a corresponding raised portion” raises insufficient antecedent basis, because of the “a corresponding one of the plurality of raised portions” in the preceding limitation. The limitation will be examined inclusive of “connected with the corresponding one of the plurality of raised portions”.
Regarding claim 5, the last “configured to form a corresponding one of the plurality of grooves” raises insufficient antecedent basis, because of the “a 
Regarding claims 9-11, the “a groove” of Claim 9 raises insufficient antecedent basis, and further the rest “groove” of claims 9-11 is not clear because it is not clearly define to indicate the recited groove of claim 1 or not. An appropriated correction is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1, 4, 7-9, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu (US 20180155818) in view of Oh (US 20140150721).
Regarding claim 1, Mu teaches a mask (mask and evaporation device) [abstract] that comprises a shielding portion (first strip plate 12 and second strip plate 13 of Fig. 9) [0049 -0050].  Mu also teaches a hollow portion (special-shaped evaporation area 19) [0049].  The shielding portion comprises a plurality of shielding strips (the first strip plates 12 and 13, as can be seen in Fig. 9).  The shielding strips intersect, as can be seen in Fig. 9.  The side surfaces of some of the shielding strips are sequentially connected to form one of the plurality of hollow regions, as can be seen in Fig. 9.  
Mu also teaches a plurality of raised portions (the second concave-convex structure 124 of Fig. 9) [0049].  Examiner also notes that the claim language “portion” allows the structure of Ma to be arbitrarily divided into portions.  The structure of Mu is a raised portion because it raises out of the shielding strip 12.  Each raised portion is connected with the side surface of the corresponding one of the plurality of shielding strips, as can be seen in Figs 8-14. Each raised portion has a first surface, shown in below annotated Fig. 9 of Mu.  The first surface is parallel to a plate surface of the mask at the continuous boundary of the first surface and the mask strip, for example. Further, 

    PNG
    media_image1.png
    764
    748
    media_image1.png
    Greyscale

Mu does not teach the limitation of a plurality of grooves, each groove at being partially formed in a first surface of a corresponding one of the plurality of raised portions; wherein the plurality of grooves are in a one-to-one correspondence to the plurality of raised portions; each of the plurality of raised portions and each of the plurality of grooves both have axisymmetric structures, and an axis of symmetry of each of the plurality of raised portions coincides with an axis of symmetry of a corresponding one of the plurality of grooves; axes of symmetry of each of the plurality of raised portions and each of the plurality of grooves are perpendicular to the side surface of the corresponding one of the plurality of shielding strips connected with a corresponding raised portion.
Oh teaches a mask with deformation prevention parts at the edges of deposition regions (121 of Fig. 3).  Oh specifically teaches that the deformation prevention part includes deformation prevention regions 140 partitioned over the entire border region [0081].  Oh teaches that the deformation prevention regions have a rectangular shape, although the shape is not limited thereto [0083].  A rectangular shape is a polygonal shape, as would be understood by one of ordinary skill in the art.
Oh and Mu are analogous art in the field of masks for evaporation apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Mu to have the a rectangular deformation prevention region formed on the raised portions of Mu, in order to prevent deformation in the direction that the mask is stretched [0081]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the deformation prevention parts in a one-to-one correspondence to the plurality of raised portion, for the purpose of easy construction of the modified apparatus. It is a fact that the rearrangement does not require a skill level higher than ordinary skill, because disposing one to one correspondence is clearly easier than disposing plural parts on one raised portion.
Further Mu teaches a portion of the side surface of the corresponding one of the plurality of shielding strips includes a plane. Examiner notes that the broadest reasonable interpretation of “coincide” includes meeting or intersecting lines in the 2D projection of Mu.  

Further, an axis will be perpendicular to the end surface of the raised portion (124 of Fig. 9) and to at least a portion of a side surface corresponding to one of the plurality of shielding strips that have the corresponding raised portions formed in them. 

    PNG
    media_image2.png
    710
    569
    media_image2.png
    Greyscale

Regarding claim 4, modified Mu teaches the limitations of claim 1.  
Mu also teaches a plurality of raised portions (the second concave-convex structure 124 of Fig. 9) [0049].  Examiner also notes that the claim language “portion” allows the structure of Ma to be arbitrarily divided into portions.  The structure of Mu is a raised portion because it raises out of the shielding strip 12.  Each raised portion is 
Mu does not teach the limitation wherein, a shape of a cross-section of each of the plurality of grooves is a polygonal shape; the cross-section is parallel to the first surface.
Oh teaches a mask with deformation prevention parts at the edges of deposition regions (121 of Fig. 3).  Oh specifically teaches that the deformation prevention part includes deformation prevention regions 140 partitioned over the entire border region [0081] that correspond to the instant claimed grooves.  Oh teaches that the deformation prevention regions have a rectangular shape, although the shape is not limited thereto [0083].  A rectangular shape is a polygonal shape, as would be understood by one of ordinary skill in the art.  The cross section of the deformation prevention region can be measured at the surface of the rectangular deformation prevention region of Oh formed in the strip plates 12 of Mu.   
Oh and Mu are analogous art in the field of masks for evaporation apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Mu to have the a rectangular deformation prevention region formed around the deposition region of Mu, including at least partially on the raised portions, in order to prevent deformation in the direction that the mask is stretched [0081].  
Regarding claim 7, modified Mu teaches the limitations of claim 1.  


    PNG
    media_image1.png
    764
    748
    media_image1.png
    Greyscale

Regarding claim 8, modified Mu teaches the limitations of claim 7.  


    PNG
    media_image1.png
    764
    748
    media_image1.png
    Greyscale

Regarding claim 9, modified Mu teaches the limitations of claim 1.  
Mu modified by Oh teaches a mask with deformation prevention parts at the edges of deposition regions (121 of Fig. 3 of Oh).  Oh specifically teaches that the deformation prevention part includes deformation prevention regions 140 partitioned over the entire border region [0081] that correspond to the instant claimed grooves.  The grooves have sidewalls adjacent to a bottom that form the grooves as can be seen in Fig. 3 of Oh.  Oh teaches that the deformation prevention regions have a rectangular shape, although the shape is not limited thereto [0083].  
The sidewalls of Mu modified by Oh have a height that can be defined equal to a thickness of the shielding portion, shown in below annotated Fig. 6 of Oh.  Each rectangular deformation prevention region (140) has a plurality (four) sidewalls.  Oh also teaches that the specific parts of the deformation prevention region (142) can have a depth of about half the thickness of the first part (141) [0086].  This value falls within the claimed range of 2:5 and 9:10.  The first part corresponds to the thickness of the shielding portion.   A height direction of the walls is parallel to this thickness direction, as shown in below annotated Fig. 6 of Oh.  

    PNG
    media_image3.png
    462
    600
    media_image3.png
    Greyscale


Regarding claim 14, Mu teaches a film forming apparatus. The teaching of claim 1 was discussed in the claim 1 rejection above. 
Regarding claim 15, Mu teaches the limitations of claim 4.  
Mu modified by Oh teaches the limitation wherein, the polygonal shape is a rectangular shape.
As discussed above with regard to claim 1, Mu modified by Oh teaches a mask with deformation prevention parts at the edges of deposition regions (121 of Fig. 3).  Oh specifically teaches that the deformation prevention part includes deformation prevention regions 140 partitioned over the entire border region [0081].  Oh teaches that the deformation prevention regions have a rectangular shape, although the shape is not limited thereto [0083].  A rectangular shape is a polygonal shape, as would be understood by one of ordinary skill in the art. 

Claims 5, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu (US 20180155818) in view of Oh (US 20140150721) as applied to claim 1 above, and further in view of Lee (US 20150007768).
Regarding claim 5, modified Mu teaches the limitations of claim 1.  
Mu modified by Oh teaches a mask with deformation prevention parts at the edges of deposition regions (121 of Fig. 3 of Oh).  Oh specifically teaches that the deformation prevention part includes deformation prevention regions 140 partitioned over the entire border region [0081] that correspond to the instant claimed grooves.  The grooves have sidewalls adjacent to a bottom that form the grooves as can be seen in Fig. 3 of Oh.  Oh teaches that the deformation prevention regions have a rectangular shape, although the shape is not limited thereto [0083].  
Mu does not teach the limitation wherein a center thickness of the bottom is smaller than a thickness of an edge of the bottom adjacent to the side walls.
Lee teaches a mask for deposition with a plurality of dummy pattern parts (CC3 of Fig. 10) on the surface [0092].  The dummy pattern parts analogous to the deformation prevention regions of Oh, and corresponding to the instant claimed grooves.  The recesses have a rounded bottom, as seen in Fig. 10.  Lee teaches that each dummy pattern part may have a maximum thickness the same as the fixing part, i.e. the dummy pattern part has grooves in the surface [0093].  
Lee and modified Mu are analogous art in the field of masks for deposition apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Mu to have the rounded dummy pattern grooves of Lee in order to minimize the generation of wrinkles in the mask [0096 of Lee].  
The result of this modification is a plurality of raised portions with a bottom that has a center thickness that is smaller than an edge thickness adjacent to the side walls.  
Regarding claim 6, modified Mu teaches the limitations of claim 5.  
Mu does not teach the limitation wherein bottom surface of each of the plurality of grooves is a curved surface.
Lee teaches a mask for deposition with a plurality of dummy pattern parts (CC3 of Fig. 10) on the surface [0092].  The recesses have a rounded bottom, as seen in Fig. 10.  Lee teaches that each dummy pattern part may have a maximum thickness the same as the fixing part, i.e. the dummy pattern part has grooves in the surface [0093].  The bottom surface of the dummy pattern parts of Mu are curved, as can be seen in Fig. 10.  
Lee and Mu are analogous art in the field of masks for deposition apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Mu to have the rounded dummy pattern grooves of Lee in order to minimize the generation of wrinkles in the mask [0096 of Lee].  
Regarding claim 10, modified Mu teaches the limitations of claim 9.  
Examiner notes that the thickness of the shielding portion is not structurally defined, as the language “shielding portion” implies a part of a whole, not an entire section.  The thickness of the shielding portion can be defined based on an imaginary boundary because of the language “portion.”  Further, the claim language does not specify how the thickness of the shielding portion is to be measured, and so the thickness can be measured in such a way that the ratio of the depth and the thickness is 3:5.  

Lee and modified Mu are analogous art in the field of masks for deposition apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Mu to have the groove depth of Lee in order to minimize the generation of wrinkles in the mask [0096 of Lee].  
Per MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable .

Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu (US 20180155818) in view of Oh (US 20140150721) as applied to claim 1 above, and further in view of Ookawara (US 20120060756).
Regarding claim 11, modified Mu teaches the limitations of claim 1.  
Mu modified by Oh teaches the plurality of raised portions (124 of Fig. 9 of Mu), as discussed above with regard to claim 1.  Mu modified by Oh teaches a mask with deformation prevention parts at the edges of deposition regions (121 of Fig. 3 of Oh).  Oh specifically teaches that the deformation prevention part includes deformation prevention regions 140 partitioned over the entire border region [0081 of Oh].  The deformation prevention region corresponds to a groove, and has walls and a bottom as can be seen in Fig. 3 of Oh.  
Examiner notes that the claims do not limit how a thickness of each of the plurality of the side walls is determined.  Because of this, a thickness of the walls can be defined in such a way that the thickness of the walls of Mu modified by Oh is larger than or equal to about 0.3 mm.  
In the alternative to this interpretation, Ookawara teaches that in a metal mask apparatus, when the end of an open hole in the mask is deformed, residual metal in the base of the metal portions decrease as the thickness of the metal decreases, and that this thickness affects the uniformity of tension distributed throughout the pattern [0016].  
Ookawara and modified Mu are analogous art in the field of metal mask apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Mu to have a thickness of each of the plurality of side walls be larger than or equal to about 0.3 mm, because Ookawara teaches that the thickness of a metal mask is a result effective variable.  
	As the metal mask mechanical strength is a variable that can be modified, among others, by adjusting the metal thickness, with said  mechanical strength increasing as thickness is increased, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed wall thickness of larger or equal to about 0.3 mm cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the wall thickness in the apparatus of Mu modified by Oh to obtain the desired pitch precision and tension uniformity [Ookawara 0016] (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 
Regarding claim 12, modified Mu teaches the limitations of claim 11.  
Mu modified by Oh teaches the plurality of raised portions (124 of Fig. 9 of Mu), as discussed above with regard to claim 1.  Mu modified by Oh teaches a mask with deformation prevention parts at the edges of deposition regions (121 of Fig. 3 of Oh).  Oh specifically teaches that the deformation prevention part includes deformation prevention regions 140 partitioned over the entire border region [0081 of Oh].  The deformation prevention region corresponds to a groove, and has walls and a bottom as can be seen in Fig. 3 of Oh.  
Examiner notes that the claims do not limit how a thickness of each of the plurality of the side walls is determined.  Because of this, a thickness of the walls can be defined in such a way that the thickness of the walls of Mu modified by Oh is about 0.5 mm.  
In the alternative to this interpretation, Ookawara teaches that in a metal mask apparatus, when the end of an open hole in the mask is deformed, residual metal in the base of the metal portions decrease as the thickness of the metal decreases, and that this thickness affects the uniformity of tension distributed throughout the pattern [0016].  Ookawara also teaches that the mechanical strength is directly related to the stretched length, and this affects variables such as pitch precision [0016].  
Ookawara and modified Mu are analogous art in the field of metal mask apparatuses.  It would have been obvious to one of ordinary skill in the art before the 
	As the metal mask mechanical strength is a variable that can be modified, among others, by adjusting the metal thickness, with said  mechanical strength increasing as thickness is increased, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed wall thickness of larger or equal to about 0.5 mm cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the wall thickness in the apparatus of Mu modified by Oh to obtain the desired pitch precision and tension uniformity [Ookawara 0016] (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Response to Arguments

In regards to the 35USC rejection of claim 1, the applicants argue that the technical solution obtained by combining second parts 142 of Oh with mask with raised portions of Mu should only be as follows: each groove being completely formed in a first surface of a corresponding one of the plurality of raised portions, and a plurality of grooves correspond to one of the plurality of raised portions, thus it is different from A) each groove being partially formed in a first surface of a corresponding one of the plurality of raised portions; B) the plurality of grooves are in a one-to-one correspondence to the plurality of raised portions, see the pages 9-10.
This argument is found not persuasive.
The examiner maintains the combination is not different from the applicants’ A and B.
First, as discussed in the rejection above, the term “partially” does not clearly define the applicants’ structure. Further, the term “partially” can be broadly interpreted depending on a degree.
Second, as discussed in the rejection above, the one to one correspondence does not require higher level than an ordinary skill, thus an ordinary skill in the art would have easily rearranged the deformation prevention part.

The applicants further argue that all of the foregoing three solutions are different from amended claim 1. Thus, the amended claim 1 cannot be obtained from the combination of Mu and Oh directly or without any doubt. Therefore, Applicants st paragraph of page 11.
This argument is found not persuasive.
The examiner maintains the amended claim 1 cannot be obtained from the combination of Mu and Oh directly.
The three cases are from the applicants, not from the examiner.
The examiner considers when a groove is disposed on the raised portion, the groove would have disposed in a center of the raised portion, therefore, the combination clearly reads into the C) an axis of symmetry of each of the plurality of raised portions coincides with an axis of symmetry of a corresponding one of the plurality of grooves; D) and the side surface of the corresponding one of the plurality of shielding strips is a plane, axes of symmetry of each of the plurality of raised portions and each of the plurality of grooves are perpendicular to a side surface of a corresponding one of the plurality of shielding strips connected with a corresponding raised portion.

The applicants further argue that Mu discloses that the side surface of the first strip plate 12 of Mu (asserted corresponding to the claimed shielding strip) connected with the raised portion is a curve, as shown below in FIG. 9 of Mu by the red line segment. In contrast, the present application discloses that the side surface of the corresponding one of the plurality of shielding strips is a plane. Accordingly, it is submitted that Mu, taken alone or in combination with Oh cannot disclose or suggest the foregoing feature D), see the last paragraph of page 11.
This argument is found not persuasive.

A portion next to the curved line is a straight portion, therefore the portion is a plane. Even if the side surface includes a plane, it clearly reads into the claim, because the applicants’ claim does not require a specific size of the plane.

The applicants further argue that Oh fails to provide any suggestion or motivation that the force can be transferred to the edges of the raised portion so that the edges of the raised portion may bend toward a side where the groove is located by disposing one groove in a corresponding raised portion, see page 13.
This argument is found not persuasive.
The examiner maintains different function of the apparatus or motivation of combination is not a proper reason to determine the patentability of the claimed apparatus. The patentability of the claimed apparatus is based on the structural difference, not by the function.
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim (US 20170222145 A1) teaches a similar mask comprising strips and protrusions.  Yamabuchi (US 20190368028) teaches a mask apparatus with a similar protrusion and groove, although examiner notes that the priority date of Yamabuchi does not appear to qualify it as prior art.  Kim (US 20200144530) also teaches a similar protrusion and groove but also has a priority date that does not appear to qualify it as prior art.  Wang (US 20190242012) and Xu (US 20190203336) appear to be very closely analogous to the claimed invention, although they do not appear to qualify as prior art based on their priority and publication dates. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718